Citation Nr: 9908416	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  92-53 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a lumbar spine 
disorder.  

Entitlement to service connection for a right knee disorder.  

Entitlement to service connection for a left knee disorder.  

Entitlement to a disability evaluation in excess of 10 
percent for tinea corporis.  

Entitlement to a compensable disability evaluation for high 
frequency hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1979, and on active duty for training from January to 
April 1988.  There were additional periods of inactive duty 
training from September 1987 to September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Montgomery, Alabama.  By 
the initial rating decision in this case, service connection 
was granted for bilateral high frequency hearing loss and 
tinea corporis each rated at 0 percent, and service 
connection was denied for low back and knee disorders.  The 
veteran's appeal eventuated in a remand by the Board in 
September 1992 for additional medical evidence, potential 
workers' compensation/Social Security data, a VA dermatology 
examination, and consideration of 38 C.F.R. § 3.324.  Due to 
additional evidentiary issues raised by the veteran's 
representative and the inadequacy of the dermatology 
examination conducted in November 1992, the Board remanded 
the case again in October 1996 for additional medical 
evidence on all the disabilities at issue, verification of 
all duty periods, another VA dermatology examination, and a 
VA orthopedic rating examination if deemed by the RO to be 
warranted.  The purposes of that remand have been met.  

By rating action in May 1998, the denial of the veteran's 
claim was continued except that an increased rating to 10 
percent was granted for tinea corporis, effective from 
January 1997, the date of the VA dermatology rating 
examination directed by the Board's October 1996 remand; the 
veteran has continued his appeal on all issues.  

While the original statement of the case and supplemental 
statements of the case dated to December 1994 included the 
issues of entitlement to service connection for low back and 
bilateral knee disorders on the basis of the original claims 
and appeals that followed, the rating decision and 
supplemental statement of the case in May 1998 rephrased the 
issues of service connection issues to reflect finality.  
This is incorrect; these issues have been on appeal since 
1991.  Accordingly, the issues are properly designated as 
shown, to be decided on the merits, de novo.  


FINDINGS OF FACT

1.  There is no competent medical evidence that current 
disabilities of the lumbar spine, right knee and/or left knee 
are of service origin, are related to low back and bilateral 
knee symptoms in service, or are otherwise related to 
service.  

2.  All the evidence necessary for an equitable disposition 
of the veteran's claims for higher disability evaluations for 
tinea corporis and high frequency hearing loss has been 
obtained by VA.  

3.  Prior to and since January 1997, tinea corporis has been 
manifested by exfoliation, pruritus and extensive lesions, 
but without ulceration, extensive exfoliation, crusting, 
systemic or nervous manifestation, or exceptional repugnance.  

4.  In April 1991 average pure tone thresholds at 1,000, 
2,000, 3,000 and 4,400 hertz were 43 decibels in the right 
ear and 46 in the left ear, with speech recognition ability 
of 96 percent in the right and 92 percent in the left.  On 
audiological evaluation in April 1998, average pure tone 
thresholds were 50 decibels in the right ear and 53 in the 
left ear, with speech recognition ability of 76 percent 
correct in the right ear and 92 percent in the left ear. 


CONCLUSIONS OF LAW

1.  The claims for service connection for a lumbar spine 
disorder, a right knee disorder and a left knee disorder are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A rating of 30 percent for tinea corporis is warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7806, 7813 
(1998).  

3.  A compensable rating for high frequency hearing loss is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in May 1972, the 
veteran complained of right leg pain and an X-ray revealed a 
stress fracture.  In June 1972, it was indicated that the 
stress fracture was in the tibial and fibular region.  In 
October 1972, he reported right leg problems when running, 
and the impression was shin splints.  In December 1972, it 
was noted that X-ray examination of the left knee was within 
normal limits and that the veteran was being placed on 
limited duty for a week.  

In January 1973, the veteran's left knee reportedly had been 
swollen for two days but he denied any injury.  Examination 
was within normal limits.  The impression was bruise.  In 
December 1973, he complained of left lower leg pain for two 
days.  Tenderness was elicited over the left tibia at the 
boot top level.  An X-ray showed an endosteal reaction at 
this level.  The impression was stress fracture.  
In May 1976, the veteran suffered blunt trauma to the right 
knee when he dropped a 150-pound case of beef on the distal 
anterior femoral area.  Swelling and decreased flexion were 
shown.  An X-ray of the right knee was termed negative.  

In January 1977, the veteran complained of minor lumbar pain 
after lifting an engine from his car.  It was at 
approximately L1, radiating upward with pressure.  Range of 
motion was good, with minimal pain.  The impression was 
minimal lumbar strain.  In December 1977, he was seen for low 
back pain for two days that was nonradiating.  He reportedly 
had had a good recovery from the back injury a year 
previously.  It was noted that there was no precipitating 
event such as lifting or trauma, but that he did a lot of 
lifting in his work.  His gait was antalgic without a limp.  
There was direct spinous process tenderness at the deepest 
point of the rather marked normal lumbar curve.  Straight leg 
raising was negative bilaterally.  The impression was 
recurrent lumbar strain.  Later in December 1977, he returned 
with complaints of low back pain.  He reportedly had not 
followed light duty as instructed.  Moderately increased 
paravertebral muscle tension at L2-3 was shown.  Somatic 
dysfunction was assessed.  In March 1978, he was seen again 
for low back pain, which he stated was caused by working.  
There was full range of motion with no tenderness.  Lower 
back strain was assessed.  There is no report of examination 
for discharge from active duty of record.  The service 
medical records show that during service the veteran was 
noted to have bilateral hearing loss and was treated for 
fungal skin rashes, including tinea pedis and tinea corporis. 

VA outpatient treatment records show that in November 1980 
the veteran was noted to have a history of skin lesions under 
the left arm, behind the right knee, and in the groin since 
1972.  The rash was reported to be pruritic and worse in the 
summer.  Examination of the skin revealed an erythematous, 
maculopapular rash over scaling, dry skin on both feet, 
behind the right knee and in the left axilla.  

Service medical records show that when the veteran was 
examined in September 1987 for reserve enlistment, he denied 
having or having had recurrent back pain, trick or locked 
knees, and other specified musculoskeletal symptoms.  The 
spine and lower extremities were noted to be normal on 
examination.  During active duty for training in April 1988 
the veteran was placed on physical profile (restrictions) for 
right knee pain and tendonitis.  

The veteran was hospitalized at Baptist Medical Centers in 
December 1988 and January 1989 after he sustained a back 
injury earlier in December 1988 while lifting a tarp at work.  
He reportedly felt a popping sensation and was seen at 
another medical facility where he was told that he had 
sustained a ligamentous injury.  A computerized tomogram (CT) 
of the lumbar spine revealed a fracture of the inferior 
anterior aspect of the L5 vertebral body and possible focal 
disc herniation, L5-S1.  He complained of numbness of the 
right lower extremity.  The impression was compression 
fracture L5.  

B. L. Landers, Jr., M.D., reported in January 1989 that the 
veteran had had severe sharp back pain, radiating down the 
left leg all the way to the foot, since the December 1988 
injury.  There were tenderness of the lumbar muscles and 
positive straight leg raising on the left.  He had decreased 
sensation down the entire left leg predominantly over L4-5 on 
the left side.  A lumbar myelogram was negative.  In February 
1989, the veteran complained of low back pain going down the 
left hip area to about the knee, thought possibly to be due 
to a dynamic stenosis or facet syndrome from an injured facet 
joint.  In May 1989, an MRI of the lumbosacral spine showed 
mild degenerative change at L5-S1 and what appeared to be an 
old, mild compression fracture at L5.  In July 1989, 
additional testing was reported as showing no evidence of 
herniation or spinal stenosis.  An X-ray reportedly showed a 
healed fracture of L5.  The veteran complained of pain on 
back extension.  During hospitalization in October 1989 for 
intense back pain that had arisen the morning of admission, 
it was recorded that he had been receiving workers' 
compensation since his December 1988 injury.  

Records from Baptist Medical Center Montclair dated in April 
1990 show that the veteran was evaluated by a physical 
therapist with respect to his functional capacity. 

A report of November 1990 by Michael T. Riehl, M.D., reflects 
that the veteran was mainly impaired due to mechanical back 
strain due to an old compression fracture of L5 in December 
1988.  It was reported that the initial CT following the 
fracture showed very mild focal disc herniation at L5-S1 and 
that a lumbar myelogram in March 1990 reportedly showed very 
minimal anterior compression at L3.4 and 5.  It was also 
noted that bridging or anterior osteophyte formation at the 
same level was shown.  A May 1990 MRI of the lumbar spine 
reportedly showed mild degenerative changes at L5-S1.  The 
veteran complained of low back pain radiating to the legs.  
Examination revealed back tenderness from L1 to L5 and a 
fungal rash over the abdomen.  The impression was failed back 
syndrome.  

On a VA audiological evaluation in April 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
25
60
75
LEFT

5
25
70
85

Average pure tone thresholds at the above frequencies were 43 
decibels in the right ear and 46 decibels in the left.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  
Both external auditory canals and tympanic membranes appeared 
essentially normal.  The diagnosis was bilateral high 
frequency sensorineural type hearing loss, moderate to severe 
for the right ear and severe for the left ear.  

On a VA orthopedic examination in April 1991, the veteran 
gave a history of a back injury in 1976 followed by back pain 
and having been told that his facet joints came together.  
Reportedly, he had had intermittent back pain up to the time 
of another back injury in December 1988 from lifting, which 
resulted in the compression fracture of L5.  He complained of 
severe constant back pain with radiation into the legs .  He 
also reported severe knee pain that started when he was 
running on National Guard maneuvers in April 1988.  He stated 
that his knees had "blown out" and that he now had knee 
pain at different times, especially with movement.  The 
physical examination showed that he walked with a limp, 
seeming to favor the left side.  Lumbar paraspinal muscle 
tenderness was elicited on percussion.  Range of motion of 
the back appeared to be fairly normal.  Range of motion of 
the knees was normal, although the veteran complained of pain 
on left knee motion.  Straight leg raising was positive at 
about 50 degrees on the left.  The impressions were 
degenerative joint disease of the lumbosacral spine, left L5 
radiculopathy, and mild degenerative joint disease of the 
knees, bilaterally.  Nerve conduction velocity findings were 
normal in the tested nerves in the left lower extremity.  He 
was unavailable for electromyography (EMG) and this was to be 
rescheduled.  It was concluded that there was no 
eletrophysiological evidence of neuropathy in the left lower 
extremity but that lumbar radiculopathy could not be 
confirmed or ruled out without the EMG study.  X-ray 
examination of the knees revealed no skeletal abnormality.  
X-ray examination of the lumbosacral spine showed minimal 
anterior osteophyte formation with well preserved disc 
spaces.  

On a VA skin examination in April 1991, the veteran gave a 
history of recurrent problems with fungal infections of the 
skin and feet since 1973.  Physical examination revealed 
sharply bordered erythematous scaling plaques over the trunk 
and lower extremities, and involvement of the feet on the 
plantar surface in a moccasin distribution.  He had no 
specific nail or facial involvement.  There was buttock 
involvement.  Potassium hydroxide (KOH) testing was positive 
for dermatophytes.  The assessment was tinea corporis 
involving approximately 40 percent of the body surface area 
proven by KOH examination.  It reportedly was evident by 
history that this was not a worsening condition but it was 
termed persistent and probably recurrent.  

Service medical records for a period of apparent active duty 
for training in June 1991 reflect that the veteran was placed 
on a physical profile restricting him from running, jumping, 
marching and physical training for 2 1/ 2 weeks due to 
residuals of the broken L5 vertebra and a skin rash, the 
latter of which was termed in line of duty.  The rash was 
described as occasionally pruritic, erythematous, dry and 
scaly.  Symptomatic discogenic disease, L5-S1 was recorded.  

VA outpatient treatment records show that in August 1991 the 
veteran had a rash all over, needed a referral for a hearing 
test, and needed pain medication for arthritis.  He was noted 
to have a scaling rash over much of his body.  The diagnosis 
was tinea corporis.  He was seen for low back pain in 
September 1991.  

The veteran had a personal hearing before a hearing officer 
at the RO in November 1991.  He testified that when his skin 
condition started in 1973 it covered just the area of a 
quarter on his body, but by 1979 it covered 40 to 50 percent 
of his body including his feet, legs, thighs, back, buttocks, 
stomach, chest, neck and parts of his face.  T. at 3-4.  He 
stated that some of the skin lesions were running.  His skin 
condition reportedly never got better and sometimes was a 
whole lot worse.  T. at 5.  He testified that his skin itched 
and that scratching made it worse.  It also was scaly with 
flakes and pimple-like lesions that popped open and ran, 
especially in warm weather, and lasted from 7 to 15 days.  T. 
at 6.  He testified that his toenails became infected and 
popped open, draining a green and milky fluid.  

The veteran further testified that he first hurt his back 
during active service when he tried to lift a jeep with 
another soldier and his back wrenched or snapped.  He went to 
sick call and was put on 3 or 4 days of bed rest, but had 
continuing back problems T. at 8.  He recalled having muscle 
spasms in his back during active service after the lifting 
incident.  He testified that he never sought treatment 
following active service because he did not have time and had 
to make a living.  He reportedly had had jobs in heavy 
construction, carpentry, maintenance, trucking and chicken 
farming.  He recalled that he had broken his back in 1988.  
T. at 9.  He testified that he had degeneration of joints 
prior to the compression fracture of L5.  He stated that both 
of his knees hurt in March 1972 in boot camp and they 
continued to be a problem until 1979, when he stopped a lot 
of heavy physical training.  He reportedly had been seen for 
his knees during active service and was given elastic knee 
braces to wear and told to stop physical training.  He 
related that if he did a lot of physical things, like walking 
and carrying things, they would flare-up and that during 
active service his knees swelled and hurt.  T. at 12.  

VA outpatient treatment records dated in February 1992 show 
that an abdominal rash was "still present."  In July 1992, 
the veteran described a chronic fungal infection for over 20 
years with pruritic lesions involving the trunk, groin, 
buttocks, legs and feet.  There were scaling, pink plaques 
with serpiginous borders on the abdomen, lower back, and 
legs.  Diffuse scaling was present over the soles of the feet 
and on the interdigital webs.  Tinea corporis was assessed.  
In August 1992, he was seen for knee pain and swelling.  He 
also showed an extensive area of red scaly skin with clearly 
demarcated erythematous raised borders which covered the 
abdomen, lower back, buttocks, legs and feet.  The toenails 
were affected with an extensive accumulation of debris.  The 
diagnosis was tinea corporis.   

On a November 1992 VA skin examination, the veteran 
complained of a fungus infection of the skin affecting his 
belt line, chest, neck, buttocks and groin.  He stated that 
heat and humidity made the condition worse with pruritus.  
The objective findings included erythematous, scaly plaques, 
some with central clearing, involving the right groin 
primarily.  He also had erythematous scaly active border 
plaques involving the right buttock and eczematous patches on 
both hips.  In the beard area, he had inflammatory papules at 
the location of ingrown hairs.  KOH testing of the scaly 
lesions of the buttocks and groin was positive for 
dermatophytes.  The diagnoses were tinea corporis and 
pseudofolliculitis barbae. 

In February 1993, Harry Goodall, M.D., reported that he had 
first seen the veteran in September 1992 and had last seen 
him in February 1993 and that the veteran had chronic low 
back pain with associated pain and numbness of the right leg, 
which limited him in possible work.  

On a VA skin examination in January 1997, the veteran 
complained of a pruritic rash affecting his groin, thighs, 
buttocks, and occasionally extending up onto the abdomen, 
beginning in 1973.  He reportedly had developed an extensive 
chronic rash, which was very pruritic and, when he scratched, 
it bled.  He also reported getting "circles" that broke out 
on his cheeks and bled when he shaved.  He stated that his 
rash was worse in the spring, summer and fall.  The objective 
findings were extensive areas of red scaling patches with 
serpiginous advancing borders and some papular lesions within 
the borders.  There was no bleeding or oozing of the lesions.  
The rash involved the left inner thigh to a marked degree, 
the right inner thigh to a mild degree, and the inguinal 
areas, and it extended posteriorly to the buttocks.  There 
were a few facial telangiectases as well as a 4 by 7 
millimeter square depressed scar near the angle of the left 
mandible.  The diagnoses were extensive tinea corporis to be 
treated further, and scar and telangiectases of the face.  
The scar was geometric in shape, which was noted to usually 
indicate a mechanical injury rather than a pathophysiologic 
process.  There was no evidence of pseudofolliculitis barbae.  

On a VA audiological examination in April 1998, the veteran's 
complaints and history of noise exposure were noted.  The 
examiner stated that an audiogram in 1991 had been reviewed 
and suggested severe, high frequency, sensorineural hearing 
loss bilaterally.  The veteran had the greatest difficulty 
understanding speech in all situations. Tympanometry 
suggested normal middle ear pressure and mobility 
bilaterally.  

On the VA audiological evaluation in April 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
65
80
LEFT

15
30
75
90

Pure tone threshold averages were 50 decibels on the right 
and 53 decibels on the left.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
of 92 percent in the left ear.  The final diagnoses were mild 
to severe sensorineural hearing loss bilaterally.  The 
recommendations included an ear, nose and throat evaluation 
due to decreased speech discrimination, yearly audiological 
assessments, hearing aid evaluation (then in progress) and 
ear protection if exposed to noise.  

Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Service connection may be granted where the evidence shows 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  There are some 
disabilities, including arthritis, where service connection 
may be presumed if the disorder is manifested to a degree of 
10 percent within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  When a disability 
is not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit at 93.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10  

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the U.S. Court of Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.   

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), which 
require the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Under Diagnostic Code 7813, dermatophytosis is rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813.

Under Diagnostic Code 7806, a 0 percent rating is assigned 
for eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is provided for exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  The 
next higher rating of 30 percent is warranted for exudation 
or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating, the highest rating 
assignable under this code, is for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The severity of hearing loss disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.85 of VA's Schedule for 
Rating Disabilities (Rating Schedule).  Under these criteria, 
the degree of disability for bilateral hearing loss is 
determined by application of a rating schedule that 
establishes 11 auditory acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 through 6110 (1997).  As noted by the 
Court, the assignment of disability ratings in hearing cases 
is derived by a mechanical application of the Rating Schedule 
to the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Furthermore, the Board notes that the regulations state that 
the evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86.  

Analysis

The veteran's claims for service connection for lumbar spine 
and bilateral knee disorders are not well grounded for the 
reasons detailed below.  

The veteran's claims for disability evaluations higher than 
10 percent for tinea corporis and 0 percent for bilateral 
high frequency hearing loss are well grounded within the 
meaning of 38 U.S.C.A. § 5107. A well-grounded claim is a 
plausible claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general, an allegation of an increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed regarding these claims and that no 
further assistance to the appellant is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107.  



Service Connection Lumbar Spine Disorder

The service medical records show that the first sign of any 
lumbar spine problem was in January 1977, after the veteran 
lifted an engine.  The impression was lumbar strain.  The 
symptoms consisted of pain at L1 radiating upward and right 
lower lumbar pain and muscle spasm.  Recurrent lumbar strain 
was reported in December 1977, with the notation that he 
lifted a lot in his job.  The symptoms on this occasion were 
nonradiating pain and direct spinous process tenderness at 
the deepest point of the lumbar curve.  Later in December 
1977, the symptoms were L2-3 muscle tension.  On that 
occasion, somatic dysfunction was noted.  The last inservice 
regarding the low back was in March 1978.  Even though no 
tenderness or other abnormality was objectively found, lower 
back strain was diagnosed.  

More than 10 years later, in December 1988, the veteran 
injured his back lifting a tarp.  A CT scan revealed an L5 
compression fracture and possible herniated disc, L5-S1.  His 
symptoms also included right lower extremity numbness.  
Numerous subsequent private medical records are on file, none 
of which reflects any back disability until the recent 
injury.  Subsequently reported symptomatology and/or findings 
of low back pain radiating down the left lower extremity, 
facet syndrome, instability of L5-S1, residuals of L5 
compression fracture, mechanical back strain, back 
tenderness, failed back syndrome, and lumbar paraspinal 
tenderness have been medically attributed to the December 
1988 injury (post-service).  While in support of his claim 
for VA benefits the veteran has reported on-going back 
problems since service, there is no medical evidence or 
opinion attributing any current back pathology to any cause 
other than the 1988 injury.  Additionally, the veteran 
claimed workers' compensation benefits based on his back 
disability.  In any event, the veteran is not competent to 
state an opinion as to any relationship between the current 
symptomatology and inservice injury.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  In this case the 
competent evidence does not show that the veteran had a 
chronic back disorder in service.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  The medical evidence does not show that the 
veteran has had chronic back symptoms since service but, even 
assuming that he did, there is no medical evidence or opinion 
linking his current back disorders to any such symptoms and 
he is not competent to provide a nexus between the claimed 
symptoms and service.  

Although the veteran reported in a November 1992 statement 
that he had received treatment for his knees and back from 
1979 to 1988 but could not remember when or where, the 
earliest treatment he reported in 1990, when he filed his 
initial VA claim for a back disability, was in December 1988  

In summation, without competent evidence linking the 
veteran's current back disability to service, his claim is 
not well grounded, and, accordingly, it must be denied.  

Service Connection Bilateral Knee Disorders

The service medical records show stress fractures of the 
lower legs but do not mention any knee involvement.  In 
December 1972, when the veteran was seen in regard to the 
left knee, an X-ray was noted to be normal.  In January 1973, 
when the veteran complained of left knee swelling for two 
days, examination was described as normal and only a bruise 
was noted.  

In May 1976, the veteran reportedly hurt his right knee by 
dropping a case of beef on his right thigh, but an X-ray of 
the right knee was within normal limits.  In fact, no chronic 
knee disorder was shown during the veteran's period of active 
duty.  During active duty for training in April 1988, he was 
profiled for right knee pain and tendonitis.  However, the 
private medical records created in regard to his post- 
service back injury reflect no knee complaints and do not 
show any knee disability.  On the VA examination in April 
1991 the veteran stated that he had had severe knee pain 
after running in April 1988; however, no abnormalities were 
noted on examination and only the left knee was reported to 
be painful on range of motion.   Moreover, while the 
impressions included degenerative joint disease of the knees, 
the X-ray examination did not show any knee abnormality.  

The evidence does not show a chronic knee disorder in service 
and the veteran is not shown to have had a continuity of knee 
symptoms since service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit at 93. 
Even if, despite the negative X-ray findings in April 1991, 
he does have degenerative joint disease of the knees, it was 
first shown more than 10 years following active service and 
more than 3 years following his active duty for training in 
1988.  Additionally, there is no medical evidence or opinion 
linking degenerative joint disease or any other knee 
disorder, if present, to the veteran's active service or to 
any active duty for training.  While the veteran has 
attributed current knee symptomatology to in-service injury, 
he is not competent to provide a diagnosis of a current 
disability or to opine that such is of service origin or 
otherwise related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In the absence of competent evidence 
of a right or left knee disability linked to service, the 
claim for service connection is not well grounded and it must 
be denied.  Caluza v. Brown, 7 Vet. App. 498 (1995).  





Increased Rating for Tinea Corporis

Since the appeal for a higher rating for tinea corporis was 
from the same rating decision that granted service 
connection, the evidence for consideration for the 
appropriate rating includes that extant at the time of the 
original claim for service connection and thereafter, during 
the entire appeal period dating from 1991.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

The service medical records show that the veteran developed 
tinea corporis with somewhat fluctuating symptomatology 
including scaling, cracking, raised circular lesions with 
central paling, and macular/papular eruptions on various 
parts of the body.  Following active service, the right knee 
and groin were shown to be involved and pruritus was noted.  
On the VA examination in April 1991, tinea corporis was noted 
to involve about 40 percent of the skin surface, including 
the trunk, groin, and lower extremities.  VA clinical records 
confirmed this extensive involvement in August 1991, 
indicating that the scaling rash was over much of the 
veteran's body.  He testified that the skin lesions itched, 
popped open, drained, and even bled.  VA outpatient treatment 
records in 1992 confirm extensive scaling lesions, although 
no drainage or bleeding of the lesions has been clinically 
confirmed.  The VA skin examination in January 1997 noted an 
extensive involvement affecting the left and right inner 
thighs, the groin and the buttocks.  The veteran complained 
of the rash being pruritic.  Although he was noted to have a 
scar and telangiectasis on the face, the scar was opined to 
be of a type consistent with a mechanical injury rather than 
a pathophysiologic process and telangiectasis are not service 
connected.  In the past he was also noted to have 
psuedofolliculitis barbae which is not service connected.  

While the veteran did not exhibit exudation from tinea 
corporis at the time of the January 1997 VA examination, he 
indicated that the condition was worse in the spring, summer 
and fall.  In any event, the medical evidence is convincing 
that he has exfoliation and extensive lesions.  His complaint 
of pruritus is consistent with the clinical evidence, and has 
not been medically contraindicated.  As noted, above, a 10 
percent rating is warranted when there is exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent is 
warranted for constant exudation itching, extensive lesions, 
or marked disfigurement.  With itching, exfoliation and 
extensive lesions covering a large area of the body, it 
appears that the manifestations of tinea corporis have more 
nearly approximated the criteria for a 30 percent disability 
evaluation, not only as of the date of the January 1997 
examination but also prior thereto.  Conversely, tinea 
corporis is not compatible with a higher, 50 percent, rating.  
There is no evidence that even during periods of exacerbation 
the veteran experiences ulceration, extensive exfoliation, 
crusting, systemic or nervous manifestation or exceptional 
repugnance qualifying for a 50 percent disability evaluation.  

Increased Rating for Bilateral Hearing Loss

The holding in Fenderson likewise applies to the veteran's 
bilateral hearing loss.  The evidence of the degree of 
hearing loss extant at the time of the 1991 original claim 
and then during the subsequent appeals period is all for 
consideration.  

The service medical records show that the veteran had 
bilateral sensorineural hearing loss.  On the initial post-
service VA audiological evaluation in April 1991 there was an 
average pure tone threshold of 43 decibels in the right ear 
and 46 in the left ear.  Speech recognition ability was 96 
percent in the right ear and 92 percent correct in the left 
ear.  These values correspond to numeric designations of 
impaired efficiency of I, respectively.  38 C.F.R. § 4.85(a).  
On Table VII, this warrants a 0 percent rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85(b).  

On the VA audiometric evaluation in April 1998, the average 
pure tone thresholds were 50 on the right and on the left 53.  
Speech recognition ability was 76 percent on the right and 92 
percent on the left.  The numeric designation of impaired 
efficiency was IV on the right and I on the left.  38 C.F.R. 
§ 4.85(a).  On Table VII, this corresponds to a 0 percent 
rating under Diagnostic Code 6100.  38 C.F.R. § 4.85(b).  

Hence, on both the audiometric evaluations during the appeal 
period, the correct disability evaluation has been 0 percent.  
There is no basis shown for a higher disability evaluation 
for bilateral sensorineural hearing loss.  It is noted that 
such a rating takes into consideration the improvement from 
the use of hearing aids.  38 C.F.R. § 4.86.  

Extraschedular & Fenderson Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the assignment of higher ratings.  
That regulation provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected tinea 
corporis and/or bilateral sensorineural hearing loss has 
caused marked interference with employment, or at any time 
has required frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Neither the veteran's testimony nor the medical evidence 
reflects a disability picture that is not otherwise 
encompassed in the diagnostic codes discussed above.   

The Board concludes by noting that although the decision 
herein includes consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the relevant 
laws and regulations pertinent to the disabilities at issue, 
he has been afforded examinations, and he has been further 
afforded opportunity to present argument and evidence in 
support of his claims, to include in connection with a 
personal hearing.  Additionally, the Board has granted a 
higher rating for tinea corporis, and considered all the 
appropriate medical evidence to ascertain the disabling 
degrees of both tinea corporis and bilateral sensorineural 
hearing loss for rating purposes.  As the result of such 
analysis, a higher, compensable, rating could not be 
assigned.  Nevertheless, the Board does not find that the 
veteran has been prejudiced by these actions.  


ORDER

The veteran not having submitted a well grounded claim, 
service connection for a lumbar spine disorder is denied.  

The veteran not having submitted a well grounded claim, 
service connection for a right knee disorder is denied.  

The veteran not having submitted a well grounded claim, 
service connection for a left knee disorder is denied.  

A 30 percent rating for tinea corporis is granted, subject to 
the governing regulations applicable to the payment of 
monetary benefits.  

A compensable rating for high frequency hearing loss is 
denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



- 9 -


- 1 -


